IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHAIRTY LANE FURR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0308

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 23, 2015.

An appeal from the Circuit Court for Liberty County.
Jonathan E. Sjostrom, Judge.

Nancy A. Daniels, Public Defender, and Mark V. Murray, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      REVERSED. See Floyd v. State, 151 So. 3d 452 (Fla. 1st DCA 2014).

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.